The opinion of the court was delivered by
Trenchard, J.
Under the act providing for appeals from the District Courts of this state to the Supreme Court (Pamph. L. 1902, p. 565; as amended, Pamph. L. 1910, p. 236; Comp. Stat., p. 2016, § 213a), the appellant must bring np, with the state of the case, a certified transcript of the *510judgment record in the court below. Katzin v. Jenny, 45 Vroom 131; Nissel v. Swinley, Id. 344; Smith Co. v. Oathout, 46 Id. 438. Tins the appellant in the present case has failed to do.
Under rule 90 of this court, upon the argument of an appeal from the District Court, the appellant must furnish to the court, with the state of the case and the copy of the judgment record, a copy of his “specifications of the determinations or directions of the District Court with respect to which he is dissatisfied in point of law.”
This also the appellant has failed to do.
The appeal will be dismissed, with costs.